Kreisher, P. J.,
When this case was called for hearing before the court, counsel for defendant filed a motion to quash the proceedings, and alleged that the justice of the peace in the Borough of Danville was without jurisdiction because the offense charged occurred in Cooper Township, Montour County, and that the Borough of Danville did not adjoin Cooper Township, and that there was a justice, William Mensch, in Montour Township, which does adjoin Cooper Township, although Montour Township is in Columbia County.
The basis for the motion is found in the Act of June 27, 1939, P. L. 1135, sec. 31, wherein it is provided that such charges must be laid before a magistrate in the municipality where the offense occurred, if there is one in such municipality, or before a magistrate in an adjoining municipality if there is one. This section of the 1939 act changes the Act of June 14, 1923, P. L. 718, sec. 29, and makes it mandatory to bring the action before a magistrate in the municipality where the offense was committed, or before a magistrate in any “adjoining” municipality.
Since there was no magistrate in Cooper Township, then action must be brought before a magistrate in the municipality “adjoining” Cooper Township if there is *292one, and it appears in this ease there was a magistrate in the “adjoining” Montour Township, and Danville Borough does not “adjoin” Cooper Township; therefore, the action was brought in a municipality that is without jurisdiction. This seems to be a ridiculous situation, but we believe it is the law, and we therefore are bound to make the rule absolute and quash the proceedings.
The costs to be paid by Montour County.